                  Case 2:20-cr-00143-JCC Document 22 Filed 10/14/20 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0143-JCC
10                                Plaintiff,                  ORDER
11           v.

12   DESMOND DAVID-PITTS,

13                                Defendant.
14

15           This matter comes before the Court on the parties’ joint motion to continue trial (Dkt. No.
16   20). On September 9, 2020, Defendant was charged by indictment with arson. (Dkt. No. 15.)
17   Trial is scheduled for November 9, 2020. (See Dkt. No. 19.) The parties now move to continue
18   the trial based on the COVID-19 pandemic and Defendant’s need for more time to prepare for
19   trial. (Dkt. No. 20 at 2.)
20           Over the past six months, the COVID-19 pandemic has significantly impacted the
21   Court’s operations. (See General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20 each of
22   which the Court incorporates by reference.) Specifically, the pandemic has rendered the Court
23   unable to obtain an adequate spectrum of jurors to represent a fair cross section of the
24   community, and public health guidance has impacted the ability of jurors, witnesses, counsel,
25   and Court staff to be present in the courtroom. (See generally id.) Recently, conditions have
26   improved such that the Court can resume a limited number of in-person criminal jury trials.


     ORDER
     CR20-0143-JCC
     PAGE - 1
               Case 2:20-cr-00143-JCC Document 22 Filed 10/14/20 Page 2 of 3




 1   Chief Judge Martinez has concluded that:

 2          [F]or the foreseeable future, it will be possible to proceed with only one in-person
 3          criminal jury trial at a time at each of the district’s two courthouses. The order in which
            pending criminal cases will proceed to trial will be determined by the Court in
 4          consultation with the Federal Public Defender’s Office and the United States Attorney’s
            Office.
 5
     W.D. Wash. General Order 15-20 (Oct. 2, 2020) at 2. In addition, Defendant requires additional
 6
     time to review voluminous discovery materials and to contemplate the filing of pre-trial motions.
 7
     (Dkt. No. 20 at 2.)
 8
            Accordingly, the Court CONTINUES trial to March 29, 2021. Further, the Court FINDS
 9
     the ends of justice served by continuing trial to this date outweigh Defendant’s and the public’s
10
     interests in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The reasons for this finding are:
11
            1. Taking into account the exercise of due diligence, a continuance is necessary to allow
12
                the defense the reasonable time for effective preparation. See 18 U.S.C.
13
                § 3161(h)(7)(B)(iv).
14
            2. The COVID-19 pandemic has rendered the Court unable to obtain an adequate
15
                spectrum of jurors to represent a fair cross section of the community, which would
16
                likely make proceeding with an earlier trial impossible or, at a minimum, would result
17
                in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
18
            3. Public health guidance has impacted the ability of jurors, witnesses, counsel, and
19
                Court staff to be present in the courtroom. Therefore, proceeding with an earlier trial
20
                would likely be impossible. See 18 U.S.C. § 3161(h)(7)(B)(i).
21
     Accordingly, the Court ORDERS:
22
            1. Trial in this matter is CONTINUED to March 29, 2021.
23
            2. The pretrial motions deadline is EXTENDED to February 8, 2021.
24
            3. All pretrial filings—including trial briefs, motions in limine, proposed voir dire,
25
                proposed jury instructions, and proposed verdict forms—must be submitted no later
26


     ORDER
     CR20-0143-JCC
     PAGE - 2
              Case 2:20-cr-00143-JCC Document 22 Filed 10/14/20 Page 3 of 3




 1             than Monday, March 1, 2021.

 2         4. The period from the date of this order until March 29, 2021, is an excludable time

 3             period under 18 U.S.C. section 3161(h)(7)(A).

 4

 5         DATED this 14th day of October 2020.




                                                       A
 6

 7

 8
                                                       John C. Coughenour
 9                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0143-JCC
     PAGE - 3
